Exhibit 10.1



SUPPLEMENTAL AGREEMENT
This SUPPLEMENTAL AGREEMENT (this “Supplemental Agreement”) is made as of
September 26, 2013 by and between BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC (the
“Company”) and ASIASONS CAPITAL LIMITED (the “Subscriber”).
WHEREAS, the Company and the Subscriber have entered into a Subscription
Agreement (the “Subscription Agreement”) dated September 16, 2013 in respect of
the issue and sale by the Company to the Subscriber and the purchase by the
Subscriber of 9,960,159 new units of the Company’s Class B Units at the issue
price of US$ 5.02 for each new Unit issued, subject to the terms and conditions
of the Subscription Agreement.
WHEREAS, the Company and the Subscriber wish to supplement the Subscription
Agreement in accordance with the terms and conditions set out in this
Supplemental Agreement.


NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree and confirm that the Subscription
Agreement shall be supplemented and amended as follows:


ARTICLE 1
DEFINITIONS
In this Supplemental Agreement, unless the context otherwise requires, all
expressions used in this Supplemental Agreement and which are defined in the
Subscription Agreement shall have the same definition and interpretation in this
Supplemental Agreement.
ARTICLE 2
NEW SHARES AND ADVISORY FEES
At the Closing:
(i)     the Total Purchase Price shall be satisfied by the Subscriber by
allotting and issuing to the Company 53,146,970 Shares (“New Shares”), each New
Share to be issued at an issue price of S$1.1948.
(ii)    the Subscriber shall be responsible for the introduction fees of the
Advisors (which was agreed between the Advisors and the Company) and the
Subscriber shall pay for such introduction fees by way of the allotment and
issue to the Advisors of 3,482,386 Shares, each Share to be issued at the issue
price of S$1.1948.
ARTICLE 3
INCORPORATION


This Supplemental Agreement shall be construed as one with the Subscription
Agreement. Accordingly, the term “Agreement” as used in the Subscription
Agreement and all other instruments

Page 1    

--------------------------------------------------------------------------------



and agreements executed thereunder or pursuant thereto shall for all purposes
refer to the Subscription Agreement as supplemented and amended by this
Supplemental Agreement. Except to the extent that the Subscription Agreement is
expressly supplemented and amended by the terms of this Supplemental Agreement,
all terms and conditions of the Subscription Agreement and all other instruments
and agreements executed thereunder or pursuant thereto shall remain in full
force and effect.


ARTICLE 4
GOVERNING LAW; JURISDICTION.


This Supplemental Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to the conflicts of law
rules of such state. Any legal action or proceeding with respect to this
Supplemental Agreement will be brought exclusively in the courts of the State of
New York or of the United States of America for the Southern District of New
York, each sitting in New York City, and, by execution and delivery of this
Supplemental Agreement, each party hereby accepts for itself and, to the extent
permitted by law, in respect of its property, generally, and unconditionally,
the exclusive jurisdiction of the aforesaid courts. Each party hereby
irrevocably waives any objection, including without limitation, any objection to
the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
such jurisdiction. This submission to jurisdiction is exclusive and precludes a
Party from obtaining jurisdiction over another party in any court otherwise
having jurisdiction; provided, however, that a party to this Supplemental
Agreement will be entitled to enforce an order of judgment of such court in any
United States or foreign court having jurisdiction over any other party with
respect to which such enforcement is being sought.




[Signature Page Follows]



Page 2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Supplemental Agreement as of
the date indicated above.
COMPANY
 
 
 
 
 
BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC
 
 
 
 
 
By:


/s/ John Hoffman
 


Name:


John Hoffman
 


Title:


President and Chief Executive Officer





    
SELLER
 
 
 
 
 
ASIASONS CAPITAL LIMITED
 
 
 
By:


/s/ Ng Teck Wah
 


Name:


Ng Teck Wah
 


Title:


Joint Managing Director






Page 3

